Herlihy, J. (concurring).
While I agree with the result obtained herein, I do so for a different and more limited reason. If the action came here in a different posture, I would be inclined to find that the respondent law firm had shown good and sufficient reason to withdraw as attorneys for plaintiff. My concurrence is based upon the following circumstances: The plaintiff has paid the respondent attorneys over $6,000 and it appears undisputed that the proceeding has reached the point where a meaningful settlement is at hand and the relationship between the parties will soon terminate as to this action. Under these circumstances, the plaintiff should not be put in the position of having to retain new counsel at additional expense and possible delay in disposing of the litigation. I do not find Matter of Dunn (205 NY 398) controlling.